Citation Nr: 9935726	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 3, 1995, 
for an award of service connection for stenosis of the lumbar 
spine.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Steven S. McKenzie, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
February 1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 1997, a statement of the 
case was issued in June 1997, and a substantive appeal was 
received in July 1997.  Personal hearings were conducted at 
the RO in September 1997 and before the undersigned member of 
the Board sitting at the RO in August 1999. 

At the August 1999 Board hearing, the veteran's 
representative referred to a separate claim based on clear 
and unmistakable error and indicated that it was pending at 
the RO with a notice of disagreement.  This matter is hereby 
referred to the RO for clarification and any necessary 
action. 


FINDINGS OF FACT

1.  By rating decision in October 1991, entitlement to 
service connection for back disability was denied; a notice 
of disagreement was not received with regard to that 
determination. 

2.  On February 22, 1994, a letter was received from a Member 
of Congress with an attached copy of a letter from the 
veteran in which he advanced argument that he suffered from 
back pain due to his service-connected right foot disability. 

3.  By rating decision in June 1996, service connection was 
established for stenosis of the lumbar spine, effective from 
August 3, 1995.

4.  Service connection is presently in effect for the 
following disabilities:  stenosis of the lumbar spine, 
evaluated as 40 percent disabling; amputation of the great 
toe, right, with metatarsal involvement, evaluated as 30 
percent disabling; hypertension, evaluated as 10 percent 
disabling; and an inguinal hernia, evaluated as 
noncompensable; the combined disability evaluation is 60 
percent.

5.  The veteran has a high school education, as well as some 
military training as a welder and fireman, and some post-
military training as a chauffeur; his past work experience 
includes heavy equipment and truck driving, and small engine 
mechanics.

6.  The veteran's service-connected disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The October 1991 rating decision which denied entitlement 
to service connection for back disability is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  The written communication received from a Member of 
Congress on February 22, 1994, constituted a request to 
reopen the veteran's claim of entitlement to service 
connection for back disability, and this request to reopen 
gave rise to the eventual grant of service connection for 
stenosis of the lumbar spine.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.155 (1999).

3.  The criteria for entitlement to an effective date of 
February 22, 1994, for the grant of service connection for 
stenosis of the lumbar spine have been met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999).

4.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

In a June 1996 rating decision, the veteran was granted 
service connection for stenosis of the lumbar spine, 
effective from August 3, 1995.  The veteran disagreed with 
that effective date, and initiated this appeal.  Essentially, 
the veteran maintains that the award for service connection 
for stenosis of the lumbar spine should be effective prior to 
August 1995 as he contends that he raised this issue much 
earlier.  

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication indicating an intent to apply 
for benefits from a claimant, from his or her duly authorized 
representative, or from a Member of Congress, will be 
accepted as an informal claim as long as it identifies the 
benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  When a claim has 
been filed which meets certain requirements, an informal 
request for reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c). 

The background regarding the veteran's claim for service 
connection for a back disorder is set forth as follows.  In 
April 1987, the veteran effectively filed a claim for back 
disability secondary to an already service-connected right 
foot disability.  In a June 1987 VA Form 21-2545, "Report of 
Medical Examination for Disability Evaluation," the veteran 
indicated that he experienced pain in the lower back, 90 
percent of the time.  In the accompanying VA examination 
report, the examiner opined that the back pain was related to 
the veteran's service-connected right foot disability.  By 
rating decision in November 1987, his claim for back 
disability secondary to his service-connected right foot 
disorder was denied.  

The veteran subsequently again requested service connection 
for back disability secondary to his service-connected right 
foot disability.  That claim was denied in an October 1991 
rating decision.  At that time, the RO acknowledged the prior 
November 1987 denial of the claim, but recognized that the 
veteran had not been properly informed of the November 1987 
decision.  In a December 1991 letter, the veteran was 
notified of both the November 1987 and the October 1991 
denials, and he was furnished notice of appellate rights and 
procedures.  However, a notice of disagreement was not 
received.  Accordingly, the October 1991 rating decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302, 20.1103.

The finality of the October 1991 rating decision precludes 
consideration of an effective date of the  award of service 
connection prior to the date of that rating decision.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  In the 
present case, the veteran eventually prevailed with his back 
disability claim based on a reopening of the prior final 
decision.  In such a case, the effective date of a grant of 
service connection based on a reopened claim shall be the 
later of the date entitlement arose, or the date of receipt a 
claim to reopen.  After reviewing the evidence of record 
regarding entitlement, the Board believes that the only 
determinative question is when the request to reopen (which 
eventually led to the grant of service connection) was 
received. 

The veteran's representative has directed the Board's 
attention to a written communication received from a Member 
of Congress on February 22, 1994.  Attached to this 
correspondence was a copy of a letter from the veteran in 
which he included argument regarding his claim for service 
connection for back disability secondary to his service-
connected right foot disability.  Two months later, another 
letter from another Member of Congress was received with an 
attached letter from the veteran.  By rating decision in July 
1994, entitlement to service connection for back disability 
secondary to right foot disability was again denied. 

At this point, the facts of the case become somewhat 
confusing and are open to different interpretation.  It 
appears that communications were received from the veteran in 
which he asked that his claim be amended in different ways.  
Moreover, the record shows that some pertinent additional 
evidence was received on occasion.  In response to the 
veteran's communications and the receipt of additional 
evidence, the RO duly reviewed the back disability claim and 
continued the denial in several subsequent rating decisions 
in 1994 and 1995.  Finally, in a June 1996 rating decision, 
the RO granted the veteran service connection for stenosis of 
the lumbar spine, effective from August 3, 1995.  The RO 
based this effective date on a VA Form 21-4138 received from 
the veteran that date which included one of his requests to 
amend his claim for back disability.   

After reviewing the various communications and filings during 
the period subsequent to the final October 1991 rating 
decision, the Board believes that the communication received 
from a Member of Congress on February 22, 1994, can 
reasonably be viewed as the request to reopen which 
eventually gave rise to a reopening of the veteran's claim 
and the grant of service connection.  While the veteran did 
not use the word "disagreement" or any similar word in any 
of his communications after the July 1994 rating decisions 
and subsequent decisions which continued the denial until the 
benefit was at last granted by rating decision in July 1996, 
the Board believes that the record supports a finding that 
the veteran's communications adequately conveyed his 
dissatisfaction with the continuing denials and his 
continuing belief that service connection was warranted.  
Significantly, it does not appear that any one year appeal 
period expired after any denial without one or more 
communications from the veteran  in which he continued to 
advance his claim.  While recognizing that the facts of this 
case are somewhat unclear and that a notice of disagreement 
must meet certain criteria, the Board concludes in the 
present case that there was no final decision subsequent to 
the October 1991 rating decision and that the request to 
reopen which gave rise to the eventual grant of service 
connection was received on February 22, 1994.  Accordingly, 
the correct effective date for service connection for 
stenosis of the lumbar spine should be February 22, 1994. 

II.  Individual Unemployability.

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  38 U.S.C.A. § 5107(a).

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Service connection is presently in effect for the following 
disabilities:  stenosis of the lumbar spine, evaluated as 40 
percent disabling; amputation of the great toe, right, with 
metatarsal involvement, evaluated as 30 percent disabling; 
hypertension, evaluated as 10 percent disabling; and an 
inguinal hernia, evaluated as noncompensable; the combined 
disability evaluation is 60 percent.  The Board finds that 
the veteran does not presently meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), as his 
combined disability rating is less than 70 percent.  However, 
the veteran may still be entitled to a TDIU on an extra-
schedular basis, pursuant to 38 C.F.R. § 4.16(b).

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in July 1996, 
the veteran has a high school education and some military 
training as a welder and fireman.  Additionally, he has some 
post-military training as a chauffeur.  The veteran's past 
work experience includes heavy equipment and truck driving, 
as well as experience as a small engine mechanic.  He 
indicated that he became too disabled to work in August 1990.  
Other information in the veteran's claims folder reveals that 
his past work experience also include positions as a welder, 
and a therapy aid for the mentally and physically disabled.  
The Board has reviewed the medical evidence of record, and 
finds that resolving all doubt in favor of the veteran, the 
evidence supports a conclusion that the veteran is entitled 
to a TDIU under 38 C.F.R. § 4.16(b). 

Reviewing the medical evidence of record, the Board notes 
that an October 1991 private medical record from Gerald 
Rollings, M.D., indicates that in light of the veteran's 
right foot disability and back disorder, he was "not capable 
of doing anything that requires other than minimal ambulatory 
or standing activities."  A November 1991 Social Security 
determination rendered the veteran unemployable, based 
primarily on his right foot disability, which required him to 
use crutches.  That decision indicated that the first date 
that the record reflected that the veteran began using 
crutches was in February 1991, and as such, they found the 
veteran disabled as of that date.  

In an April 1996 VA examination report, the examiner 
indicated that the veteran was able to ambulate only very 
short distances, and was unable to perform his primary work 
as a truck driver.  The examiner further opined that the 
veteran "for all practical purposes is completely disabled 
by the right lower extremity and spinal condition."

VA outpatient treatment records, dated in June 1997 and April 
1998, indicate that the veteran was seen for treatment for 
his low back pain and right foot injury.  Both outpatient 
records indicated that the veteran was not able to work, and 
it was indefinite as to when he would be able to return to 
work.  The June 1997 record indicates that the veteran 
"would be unable to return to work as an auto mechanic or 
truck driver because of his disabilities," which primarily 
included his right foot disability, and low back pain.

In a September 1997 hearing at the RO, the veteran testified 
that he was not presently able to work as a welder because he 
could not sit for long periods of time, as he had to keep 
shifting his weight, and he couldn't lift things due to his 
back disorder.

In a July 1998 VA examination report, the veteran was 
diagnosed with pain in his low back, and decreased active 
range of motion in his shoulders and pain, possibly due to 
Canadian crutches.  The examiner opined that the veteran 
"should be considered disabled with regard to employment as 
a truck driver; however, sedentary employment is a 
possibility at this time."  In a November 1998 VA 
examination report, the veteran was diagnosed with shoulder 
pain, low back pain, right ankle pain, right knee pain, and 
right foot pain.  There is no range of motion in the right 
ankle, the right big toe is amputated, and the veteran has an 
abnormal gait, with the use of crutches.  The examiner was 
silent as to the impact these disabilities had on the 
veteran's employability.  

The Board believes it clear from the above-cited evidence 
that the veteran is unemployable for the types of employment 
which he has training and experience in, such as a welder and 
a truck driver.  Additionally, the evidence of record 
includes opinions that support a finding of unemployability.  
For example, a November 1991 Social Security determination 
rendered the veteran unemployable.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)(SSA decisions are not 
controlling for VA adjudication purposes, but they are 
pertinent to a determination of an appellant's 
employability).  Further, in an April 1996 VA examination 
report, the examiner opined that the veteran "for all 
practical purposes is completely disabled by the right lower 
extremity and spinal condition."  In light of the foregoing, 
in conjunction with the medical statements that the veteran 
is unable to perform his primary work as a truckdriver, and 
also considering the veteran's past work experience, 
education, and training, as well as his complaints of pain, 
the Board finds that a TDIU is warranted.  



ORDER

An effective date of February 22, 1994, is warranted for the 
award of service connection for stenosis of the lumbar spine.  
Entitlement to a total rating based on individual 
unemployability is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

